A&
                                               0     l .*
                                                                                                        ‘715


                  OFFICE        OF THE     ATTORNEY         GENERAL     OF TEXAS
                                               AUSTIN




#onor8bl e John 1. Winter8
pewtire       Dirsator
Itate   Dsprrtaemt     of F’ublio          Wolf8rr
&a&in,       Texa8

pr8r Hr. minter81                             Opinion Ilo. O-l168

                                              Il.1 A gift to the at8
                                                   or Publio w0mr8
                                                   distrilnatad or




               We     h8V8   reOeiVed      your
Dep8rtment       Of    Public    relf8r8      h8




                                  he   paid    each    rropth.


                           O-PO plit       has,    a@ you state,       heen deposited              by the
8ta te Treas             n   the   &ate     Old    Ate  Assistance       Fund.        This      l2000   .OO
ban,    therefore,      become     a part     of said     Fund , and may he paid out only
under     the prorirjon*        at’ the Apnroprlation           Act. Re@?8rdless             of t,he
 source    of the funds       on deposit        in the State       Old Are Assist8nce                Fmd
in the Treasury,         you are,       under     the Appropriation          Act of the last
f epj ~1 a ture , authorized        to pay t.herefrw           not exceedlnp           t2,2On,OOn.W
yer won t,h.       If jt   tal-es   all,    or    Amy  rort.jw     c‘f  the     *nfin.nn        that   br E
heen derosjtel        as a dft        tn ~-a!-- avallabl4         23 suffirlr?lt         a-our-t     to pav
                                                                                       ‘Tl.6
lIonor8hle        John   Il.   linterr    -   rare    2




s8id     tot81     ti,200,000.00        anJ month,  t.hen al 1, or 8ny portion,   of
s8id tZOOO.00 needed                could he withdrawn from said Fund to pay
the Old A&e Aasist8nce                up to, but not exoeedlng, the e,200,000.
00     per    month.

               The Oonatitution     forhlds any money hejng    withdr8wn
from     t.he St8t8   tre8BUrJ  eXOept  under 8 speOifi0   8pprOpri8tiOn
F8de by the Leglel8ture. As 8hOTO et8tOd, the Legirl8ture h8s
8pprOpri8ted        Out Of s8fd Fund not exoeedlng $2,200,000&b0 e8Ch
month,    8nd    thle ia the Ilmlt8tlon pl8Ced upon thone who 8re 8d-
minlrtering #rid Fund.

                                  th8t
                  It 1, our opinion    repardlern o? where the money
comee        from,   whether       from
                              t8X8tiOn  or from    gifta,  th8t  18 On de-
posit        in  the  Old Age Aasist8nOe
                      St8ts                  Fund, you 8re ruthorired                  :       .
to 8pportlon out of s8id Fund not era&ding the @,200,000.00
per month,    but you q 8y, if there ir th8t 8mOUnt on deponlt In
s8id ?und, 8pportlon l8id ti2,200,000~O0        e8Ch month    to the re-
cipien tr  thereof.



                                               Very       truly   yours


                                                            OF
                                          ATT0RrX.Y G'"RVlAl.             TEXAS




                                                              Qeo. 1. B8raus
                                                                    Aasi&ant